Title: To John Adams from James Lovell: Confidential, 28 September 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Tuesday 278th of Sepr. 1779
      
     
     Yesterday in Whispers the proposal was made to send JA to Spain, the Baloting for that business being first called for. But Conecttt. and Pensylvania discovered a total abhorrence of the Consequences in the second Balot; therefore the Plan was dropped; and the Balots were N Hamp A Lee, R Is. Pensyl Sth. Car. no Vote.
     
     
      For the 2 other Commissions J A the only Nomination. All the States but one for Doctor. Frankling. If this was not the Pidler it might be the Oddity of Virginia.
      My Colleagues Connectt.
      }J Jay
     
     
      N. Yk
     
     
      N Jersey
     
     
      Delickenson
     
     
      Maryld.
     
     
      Virga.
     
     
      N Car.
     
    
   Prior to the Choice for Spain I produced your two first Letters as appertaining to the only one point which had ever appeared incontestible against A L, Je crains Mr. Lee et ses Entours. For the Minister disavowing on Feb. 13th. his having adopted Prejudices such as were attempted to be inspired in America; And proving his Disavowal by an Appeal to his Conduct to you “ensemble et séparément” shows either that he meant only avec ses Entours, or that he felt convinced he had been drawn into unjust doubts, and intended to show double Confidence in future.
     The whole Members even Jay praise “my Perseverance” but he says “in Friendship to Arthur.” Time will show whether it has not been to prevent Congress from an Act of Injustice, and to maintain the Sacredness of the Approbation or Disapprobation of our united Supremacy; which is what the Officer Servant of Republicks should look up to rather than to Salaries and Perquisites, which the Levity of Monarchies makes their Servants catch while they can, without striving to deserve them. I am freed from a Load. For I have long practiced upon David’s Rule. Away with Sackloth and Ashes when evitables become inevitable. J J desires me to be as true to him “only while he continues to do honestly.” That I most assuredly will, and to every Name that the public Choice shall fall on. But I cannot forget the past so far as not to think that, if S Deane is not stone blind he may now see from what Source he got his Fund of Advice towards Measures apparently his own.
     Carmichael, Houston and Mr. Jays Brother Livingston are talked of as secretaries to the Embassies. Gerry tells me Dana may be induced to go with you.
     And now, my very dear Sir, as to the main Point. America ought not to pardon you if you put its Peace to the Hazard of a second Ballot; As an Individual I swear I never will. And, as to Portia, if I can by my utmost Industry find out that only one Tear or even a Sigh comes from her, I will burn all her past Letters, much as I now regard them; and if I should ever again speak or write to her, she may expect I shall call her Daphne or Cloe or even Lais. I will allow her a little Sorrow Regret if she will not let it amount to a Sigh, while she considers with me that you cannot be here to manage the Vermont Cause. You must give all possible Information to Massachusets Government through an able Man or Committee before you go from thence or hence.
     I have tired all my Pens yesterday and Today in conversing with those I love southward and eastward.
     Heaven protect you
     
      J L
     
    